Citation Nr: 9933009	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  95-36 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a right hand 
disorder.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1973 to 
December 1994.

This appeal arises from a May 1995 rating decision from the 
Columbia, South Carolina, Regional Office (RO).  The veteran 
perfected an appeal of this decision to the Board of 
Veterans' Appeals (Board) and in a February 1998 decision, 
the above issues were remanded to the RO for additional 
evidentiary development.  The case is again before the Board 
for consideration.

The Board's February 1998 decision remanded the issues of 
entitlement to service connection for hypertension and 
entitlement to service connection for upper respiratory 
infection/bronchitis to the RO.  In a May 1999 rating 
decision, service connection for hypertension and recurrent 
bronchitis was granted.  Accordingly, the benefits sought on 
appeal were granted and the disagreements resolved.  The 
Board will not consider these issues further.


FINDINGS OF FACT

1.  There is no competent medical evidence of a current 
disability of the knees.

2.  There is no competent medical evidence of a current 
disability of the right hand.


CONCLUSIONS OF LAW

1.  The claim for service connection for a bilateral knee 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for service connection for a right hand 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be resolved is whether the 
veteran's claims are well-grounded; that is, whether they are 
plausible, meritorious on their own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
A veteran has, by statute, the duty to submit evidence that a 
claim is well grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well grounded, 
and the initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In order for a 
claim for service connection to be well grounded, there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's testimony, may constitute 
sufficient evidence to establish a well-grounded claim under 
38 U.S.C.A. § 5107(a).  See Cartright v. Derwinski, 2 Vet. 
App. 24 (1991).  However, where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  Additionally, "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 
38 U.S.C.A. § 1110 (West 1991).  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  The disease entity must be identified and shown to 
be chronic during service.  In the absence of chronicity, 
continuity of symptomatology following discharge is required.  
38 C.F.R. § 3.303(b) (1999).  Service connection may also be 
granted when all of the evidence demonstrates that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

Knees

A May 1985 clinical record notes a complaint of right knee 
pain and an assessment of rule out chondromalacia.  A March 
1986 report of medical examination notes chondromalacia 
patella of the right knee and a September 1986 clinical 
record notes a complaint of right knee pain.  However, a 
November 1988 report of medical examination notes the 
clinical assessment of the lower extremities was normal.  A 
December 1988 record notes right knee chondromalacia.  X-rays 
at this time were normal.  However, a May 1991 report of 
medical examination again notes that the clinical evaluation 
of the lower extremities was normal.  The August 1994 report 
of medical examination for retirement notes that there was 
patellar crepitance bilaterally and right knee 
osteochondritis was noted.

A January 1995 VA orthopedic examination does not show that 
any knee disorder was present.  VA medical records, dated 
from January 1995 to May 1996, do not provide any findings 
related to the knees.  In an attempt to ascertain whether the 
veteran had any present knee disability, the Board remanded 
the veteran's case to the RO for an examination of the 
veteran's knees.  The report of the April 1999 VA examination 
notes that the patellar apprehension and the Apley grinding 
tests were negative bilaterally.  There was no crepitus, pain 
on palpation, edema or erythema, or instability of the knees.  
The report indicates that clinically the veteran had 
bilateral knee pain without focal findings related to the 
knees.  The examiner did not find or identify any knee 
disorder.  In view of these findings, the Board finds that a 
current disability of the knees is not shown by the competent 
medical evidence of record.

The veteran testified at a May 1996 hearing at the RO that 
his knees were evaluated during service and that following 
service he had swelling and popping of the knees.  However, 
his testimony that he has a current disability of the knees 
is not supported by the medical evidence of record, a 
prerequisite to establishing a well-grounded claim.  His 
assertion that he has a bilateral knee disorder is not 
sufficient to well ground the claim as it is not shown that 
he is qualified to offer an opinion as to medical diagnosis 
or causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that his claim is 
plausible in the absence of medical evidence showing a 
current disability of the knees.  Accordingly, the claim is 
not well grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992), Caluza v. Brown, 7 Vet. App. 498 (1995).  

Right hand

A January 1982 clinical record notes an assessment of soft 
tissue trauma of the right hand third digit.  A January 1982 
X-ray report indicates the third digit of the right hand was 
normal.  Reports of medical examination, dated in April 1982, 
March 1986, and November 1988, show that the clinical 
evaluations of the upper extremities were normal.  A May 1990 
clinical record notes a right hand tendon/muscle strain or 
possible early carpal tunnel.  However, the May 1991 report 
of medical examination notes the clinical evaluation of the 
upper extremities was normal.  A July 1994 clinical record 
notes an assessment of a right hand spasm and an August 1994 
report of medical history notes occasional right hand pain.  
However, the August 1994 report of medical examination shows 
that the clinical evaluation of the upper extremities was 
normal.

A January 1995 VA orthopedic examination does not show that 
any right hand disorder was present.  VA medical records, 
dated from January 1995 to May 1996, do not provide any 
findings related to the right hand.  In an attempt to 
ascertain whether the veteran had any present right hand 
disability, the Board remanded the veteran's case to the RO 
for an examination of the veteran's right hand.  The report 
of the April 1999 VA examination specifically states "there 
is no current disability of the right hand."

The veteran testified at a May 1996 hearing at the RO that he 
fell and injured his right hand numerous times during 
service.  He indicated that pain kept coming back and it hurt 
at the time of the hearing.  However, his testimony that he 
has a current disability of the right hand is not supported 
by the medical evidence of record, a prerequisite to 
establishing a well-grounded claim.  As with the knees claim, 
his assertion that he has a right hand disorder is not 
sufficient to well ground the claim as it is not shown that 
he is qualified to offer an opinion as to medical diagnosis 
or causation.  Espiritu,, 2 Vet. App. 492 (1992).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

As noted above, there is no competent medical evidence of a 
current disability of the right hand in the record and the VA 
examination report specifically indicates that no right hand 
disorder was present.

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that his claim is 
plausible in the absence of medical evidence showing a 
current disability of the right hand.  Accordingly, the claim 
is not well grounded.  Tirpak, 2 Vet. App. 609 (1992), 
Caluza, 7 Vet. App. 498 (1995).  

Not well grounded claims denied

On the basis of the above findings, the Board can identify no 
basis in the record that would make the appellant's claims of 
service connection for the bilateral knee and right hand 
disorders plausible or possible.  38 U.S.C.A. § 5107(a); see 
also Grottveit, 5 Vet. App. at 92, Tirpak, 2 Vet. App. at 
610-11; Murphy, 1 Vet. App. at 81.

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claims, including no duty to obtain a medical examination 
or opinion.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to well 
ground a claim.  Robinette, 8 Vet. App. 69 (1995).

Here, the Board finds that VA has no outstanding duty to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits for 
service connection for bilateral knee and right hand 
disorders.  Nothing in the record suggests the existence of 
evidence that might well ground either claim.  In this 
respect, the Board is satisfied that the obligation imposed 
by section 5103(a) has been satisfied.  See Franzen v. Brown, 
9 Vet. App. 235 (1996) (VA's obligation under sec. 5103(a) to 
assist claimant in filing his claim pertains to relevant 
evidence which may exist or could be obtained); see also Epps 
v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches 
only where there is an incomplete application which 
references other known and existing evidence) and Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA "duty" is just what 
it states, a duty to assist, not a duty to prove a claim).  
It is not shown nor contended that additional relevant 
evidence exists that has not already been associated with the 
claims file.

Accordingly, the Board must deny the appellant's claims of 
service connection for bilateral knee and right hand 
disorders as not well grounded.  See Edenfield v. Brown, 
8 Vet. App. 384 (1996) (en banc) (disallowance of a claim as 
not well grounded amounts to a disallowance of the claim on 
the merits based on insufficiency of evidence).

ORDER

Service connection for a bilateral knee disorder is denied.

Service connection for a right hand disorder is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

